          Case 1:17-cr-00438-VEC Document 601 Filed 03/17/21 Page 1 of 2

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 3/17/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   17-CR-438 (VEC)
                                                                :
 ESFRAIN SILVA,                                                 :        ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 5, 2020, Mr. Silva moved for compassionate release pursuant

to 18 U.S.C. § 3582(c) (Dkt. 584);

        WHEREAS on January 15, 2021, the Government filed an opposition, acknowledging

that Mr. Silva had exhausted his administrative remedies, but opposing Mr. Silva’s motion on the

merits (Dkt. 596);

        WHEREAS Mr. Silva did not file a reply by the February 15, 2021 deadline;

        WHEREAS, a court may, according to the plain language of the statute, reduce Mr.

Silva’s sentence under the rubric of compassionate release if, “after considering the factors set

forth in § 3553(a),” it finds that “extraordinary and compelling reasons warrant such a

reduction,” 18 U.S.C. § 3582(c)(1)(A)(i);

        IT IS HEREBY ORDERED THAT: Mr. Silva’s motion for compassionate release is

DENIED. Mr. Silva fails to demonstrate “extraordinary and compelling reasons” warranting a

sentence reduction. Although Mr. Silva has asthma, his BOP medical records describe his

asthma as “Rare Intermittent Asthma that is well controlled.” Gov. Opp., Dkt. 596, Ex. A at 21,

23. The Centers for Disease Control and Prevention (“CDC”) have noted that individuals “with

chronic lung disease or moderate to severe asthma” are at a higher risk for severe illness if they
          Case 1:17-cr-00438-VEC Document 601 Filed 03/17/21 Page 2 of 2




contract COVID-19, but have not indicated that mild asthma poses the same risks. See People

Who Are at Higher Risk for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html (emphasis added). Moreover, Mr. Silva

does not currently have COVID-19 and is an otherwise healthy 28 year-old. 1

        Even assuming Mr. Silva had demonstrated “extraordinary and compelling reasons”

warranting a sentence reduction, his release at this point, after serving only half of the forty-eight

month sentence imposed by this Court, would be an inadequate punishment for his crime,

considering the applicable factors set forth in 18 U.S.C. § 3553(a). Moreover, Mr. Silva’s

conduct in prison is particularly concerning to the Court; Mr. Silva’s BOP disciplinary records

indicate that he has been sanctioned on at least eleven separate occasions. Gov. Opp., Ex. B at 1-

5. Specifically, Mr. Silva was sanctioned twice in 2020 alone for possessing drugs and alcohol

and for assaulting an inmate. Id at 1. Such recent and repeated misconduct strongly suggests

that Mr. Silva still poses a danger to the community and is not yet prepared to conform his

behavior to the rules.

        For the foregoing reasons, Defendant’s motion for compassionate release is denied. A

copy of this order will be mailed by Chambers.



SO ORDERED.
                                                              _________________________________
Date: March 17, 2021                                          VALERIE CAPRONI
      New York, NY                                            United States District Judge




1
         The Court is hopeful that all Bureau of Prison inmates will receive the COVID-19 vaccine by the summer
of 2021. The Court encourages Mr. Silva to take advantage of the opportunity to be vaccinated as soon as the
vaccine is made available to him.


                                                     2 of 2
